


Exhibit 10.23

 

RIGEL PHARMACEUTICALS, INC.

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is entered by and
between Dr. Donald G. Payan (“Executive”) and RIGEL PHARMACEUTICALS, INC. (the
“Company”), a Delaware corporation effective January 1, 2011 (the “Effective
Date”).  This Agreement shall replace and supersede that certain Employment
Agreement between Executive and the Company entered into effective as of
December 17, 2007, and amended and restated effective November 13, 2008 (the
“Prior Agreement”).

 

WHEREAS, The Company and Employee previously entered into the Prior Employment
Agreement and desire to amend and restate the Prior Agreement in its entirety as
set forth herein, effective as of the Effective Date, in order to amend the Term
under the Prior Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, it is hereby agreed by and between the parties hereto as follows,
effective as of the Effective Date:

 

1.                                      EMPLOYMENT BY THE COMPANY.

 

1.1                               Title and Responsibilities.  Subject to the
terms set forth herein, Executive will continue to be employed by the Company as
the person responsible for all of the Company’s scientific research; currently,
the Executive holds the title of Executive Vice President, Chief Scientific
Officer.  Executive will report to the Company’s Chief Executive Officer and the
Company’s Board of Directors (the “Board”). During his employment with the
Company, Executive will devote his best efforts and substantially all of his
business time and attention (except for vacation periods and reasonable periods
of illness or other incapacity permitted by the Company’s general employment
policies) to the business of the Company.

 

1.2                               At-Will Employment.  Executive’s relationship
with the Company is at-will.  The Company will have the right to terminate this
Agreement and Executive’s employment with the Company at any time with or
without Cause (as defined below), and with or without advance notice.  In
addition, the Company retains the discretion to modify the terms of Executive’s
employment, including but not limited to position, duties, reporting
relationship, office location, compensation, and benefits, at any time. 
Executive’s at-will employment relationship may only be changed in a written
agreement approved by the Board and signed by Executive and a duly authorized
officer of the Company.

 

--------------------------------------------------------------------------------


 

1.3                               Company Employment Policies.  The employment
relationship between the parties will continue to be governed by the general
employment policies and procedures of the Company, including those relating to
the protection of confidential information and assignment of inventions.

 

2.                                      COMPENSATION.

 

2.1                               Salary.  Executive will earn a base salary in
2008 at an annualized rate of $483,000, payable on the Company’s standard
payroll dates.  Executive will be considered for annual increases in base salary
in accordance with Company policy.

 

2.2                               Target Bonus.  Subject to annual review by the
Board or a duly authorized committee thereof (either, the “Committee”),
Executive will be eligible to earn a target annual bonus of up to fifty percent
(50%) of Executive’s base salary (the “Target Bonus”).  Whether Executive earns
a Target Bonus, and if so, in what amount, will be determined solely by the
Committee in its discretion.  Executive must remain an active employee through
the time the Committee determines bonus amounts for executives of the Company in
order to earn any bonus.

 

2.3                               Equity Awards.  Executive’s current
compensatory equity awards are not affected by this Agreement and will remain in
effect in accordance with the terms of the applicable award agreements and stock
plan(s).

 

2.4                               Standard Company Benefits.  Executive will be
entitled to participate in the Company’s employee benefits and compensation
plans which may be in effect from time to time and provided by the Company to
its executives, under the terms and conditions of such benefit and compensation
plans.

 

3.                                      CONFIDENTIAL INFORMATION.

 

3.1                               Intellectual
Property.                            As a condition of his continued employment,
Executive must continue to comply with the Employee Proprietary Information and
Inventions Agreement (the “Proprietary Agreement”) he has executed previously. 
Nothing in this Agreement is intended to modify in any respect the Proprietary
Agreement, and the Proprietary Agreement will remain in full force and effect.

 

3.2                               Solicitation.                              As
a condition of receiving the Severance Benefits (as defined below), Executive
agrees that for one (1) year following the termination of employment with the
Company, Executive will not personally initiate or participate in the
solicitation of any employee of the Company or any of its affiliates to
terminate his or her relationship with the Company or any of its affiliates in
order to become an employee for any other person or business entity.

 

2

--------------------------------------------------------------------------------


 

4.                                      TERMINATION OF EMPLOYMENT; CHANGE OF
CONTROL

 

4.1                               Termination Without Cause or Resignation for
Good Reason — No Change of Control.  If the Company terminates Executive’s
employment at any time without Cause (and other than as a result of death or
disability), or if Executive resigns from all positions he then holds with the
Company for Good Reason, and such termination is not a “Qualifying Termination”
(as defined below), and provided further that such termination is a “separation
from service” (as defined under Treasury Regulation Section 1.409A-1(h)),
Executive will be eligible for the following severance benefits (the “Severance
Benefits”):  (i) the Company will make a lump sum severance payment to Executive
in an amount equal to two (2) years of Executive’s then-current base salary plus
200% of the Eligible Bonus, where the Eligible Bonus is an average of the
percent earned of the Target Bonus for performance for the last two year
multiplied by the current Target Bonus, subject to withholdings and deductions,
(ii) acceleration of all then-outstanding compensatory equity awards, (iii) a
modification of the post-termination exercise period of such equity awards until
the earlier of (a) the original end of the term of each such award (generally 10
years from the date of grant) or (b) the one (1) year anniversary of the date of
the termination of employment.  Executive will not be entitled to the Severance
Benefits unless and until the requirements set forth in Section 5 of this
Agreement are satisfied and (iv) if Executive timely elects continued health
insurance coverage pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (together with any applicable state law of similar
effect, “COBRA”), the Company shall pay to Executive, on the first day of each
month, a fully taxable cash payment equal to the applicable COBRA premiums for
that month (including premiums for Executive and his o eligible dependents who
have elected and remain enrolled in such COBRA coverage), subject to applicable
tax withholdings (such amount, the “Special Severance Payment”), for a number of
months equal to the lesser of (x) the duration of the period in which Executive
and his eligible dependents are enrolled in such COBRA coverage (and not
otherwise covered by another employer’s group health plan that does not impose
an applicable preexisting condition exclusion) and (y) eighteen (18) months. 
Executive may, but is not obligated to, use such Special Severance Payment
toward the cost of COBRA premiums. On the 45th day following Executive’s
termination of employment, the Company will make the first payment to Executive
under this Section 4.1, in a lump sum, equal to the aggregate Special Severance
Payments that the Company would have paid to Executive through such date had the
Special Severance Payments commenced on the first day of the first month
following the termination of employment through such day, with the balance of
the Special Severance Payments paid thereafter on the schedule described above. 
In the event t Executive becomes covered under another employer’s group health
plan (other than a plan that imposes a preexisting condition exclusion unless
the preexisting condition exclusion does not apply) or otherwise ceases to be
eligible for COBRA during the period provided in this 4.1, then Executive must
immediately notify the Company of such event, and the Special Severance Payments
shall cease.  Notwithstanding the foregoing, if the if the Company determines in
its sole discretion that it may pay COBRA premiums for Executive and any
dependents covered under the Company’s group health plan immediately prior to
such termination of employment without potentially violating applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
then, in lieu of paying to Executive the Special Severance Payments described
above, for a period of 12 months commencing one calendar day following the date
upon which Executive incurs a termination of employment, the Company shall pay
COBRA premiums for Executive and any dependents covered under the Company’s
group health plan immediately prior to such termination of employment, provided
that the Company may cease making such premium payments when Executive secures
other employment and becomes eligible to participate in the health insurance
plan of Executive’s new employer (other than a plan that imposes a preexisting
condition exclusion unless the preexisting condition exclusion does not apply). 
For purposes of this Section 4.1, any applicable insurance premiums that are
paid by the Company shall not include any amounts payable by the Executive under
an Internal Revenue Code Section 125 health care reimbursement plan, which
amounts, if any, are the sole responsibility of Executive.

 

3

--------------------------------------------------------------------------------


 

(a)                                  Definition of Cause.  For purposes of this
Agreement, “Cause” will mean: (1) an intentional action or intentional failure
to act by Executive that was performed in bad faith and to the material
detriment of the business of the Company; (2) Executive’s intentional refusal or
intentional failure to act in accordance with any lawful and proper direction or
order of his or her superiors  that has not been cured within ten (10) days
after written notice from the Company, or that has caused irreparable damage
incapable of cure; (3) Executive’s  habitual or gross neglect of the duties of
employment that has not been cured within ten (10) days after written notice
from the Company, or that has caused irreparable damage incapable of cure;
(4) Executive’s indictment, charge, or conviction of a felony or any crime
involving moral turpitude, or participation in any act of theft or dishonesty,
in each case, that has had or could reasonably be expected to have a material
detrimental effect on the business of the Company; or (5) Executive’s violation
of any material provision of the Proprietary Agreement or violation of any
material provision of any other written Company policy or procedure.

 

(b)                                  Definition of Change of Control.  For
purposes of this Agreement, a “Change of Control” has the meaning set forth in
the Severance Plan (as defined below).

 

(c)                                  Definition of Resignation for Good Reason. 
For purposes of this Agreement, a “Resignation for Good Reason” means Executive
has resigned from all positions he then-holds with the Company (or any successor
thereto) if (1):  (i)     there is a material diminution of Executive’s
authority, including but not limited to decision-making authority, duties, or
responsibilities; (ii)     there is a material reduction in the Executive’s
annual base compensation (including the base salary and target bonus
opportunity), where material is considered greater than 5%; (iii)   the
Executive is required to relocate his primary work location to a facility or
location that would increase the Executive’s one way commute distance by more
than twenty (20) miles from the Executive’s primary work location as of
immediately prior to such change; (iv) a material diminution in the authority,
duties, or responsibilities of the supervisor to whom the Executive is required
to report, including a requirement that the Executive report to a corporate
officer or employee instead of reporting directly to the board of directors of a
corporation (or similar governing body with respect to an entity other than a
corporation); (v)  a material diminution in the budget over which the Executive
retains authority; (vi)  the Executive is required, as a condition to continued
service, to enter into any agreement with the Company or a successor thereto
regarding confidentiality, non-competition, non-solicitation or other similar
restrictive covenant that is materially more restrictive than under the
Proprietary Agreement; (vii)  the Company materially breaches its obligations
under this Plan or any then-effective written employment agreement with the
Executive; or (viii) any acquirer, successor or assign of the Company fails to
assume and perform, in all material respects, the obligations of the Company
hereunder; and (2) the Executive provides written notice to the Company’s
General Counsel within the 60-day period immediately following such action; and
(3) such action is not remedied by the Company within thirty (30) days following
the Company’s receipt of such written notice; and (4) the Executive’s
resignation is effective not later than sixty (60) days after the expiration of
such thirty (30) day cure period.

 

4

--------------------------------------------------------------------------------


 

4.2                               Qualifying Termination Upon Change of
Control.  Executive will be an “Eligible Employee” under the Company’s Change of
Control Severance Plan (the “Severance Plan”).  Upon a “Qualifying Termination”
(as defined in the Severance Plan), Executive will not receive any part of the
Severance Benefits and instead Executive’s rights to receive any severance pay
or post-termination benefit continuation will be only as set forth in the
Severance Plan and as otherwise required by applicable law.

 

4.3                               Other Terminations. If, at any time, the
Company terminates Executive’s employment at any time for Cause or as a result
of death or disability, or if Executive resigns other than for Good Reason,
Executive’s salary will cease on the date of termination, and Executive will not
be entitled to any Severance Benefits, severance pay, pay in lieu of notice or
any other such compensation, or any accelerated vesting of any equity awards,
other than payment of accrued salary and such other accrued benefits as
expressly required in such event by applicable law or the terms of any
applicable Company benefit plans or new agreements made at that time.

 

(a)                                  Certain Offsets.  The Company will reduce
Executive’s Severance Benefits, in whole or in part, by any other severance
benefits, pay in lieu of notice, or other similar benefits payable to Executive
by the Company that become payable in connection with Executive’s termination of
employment, including but not limited to any payments that are owed pursuant to
(i) any other severance plan, policy or practice, or any individually negotiated
employment contract or agreement with the Company relating to severance
benefits, in each case, as is in effect on Executive’s termination date,
(ii) any applicable legal requirement, including, without limitation, the Worker
Adjustment and Retraining Notification Act (the “WARN Act”), or (iii) any
Company policy or practice providing for Executive to remain on the payroll
without being in active service for a limited period of time after being given
notice of the termination of Executive’s employment.  The termination payments
and benefits provided under this Agreement are intended to satisfy, to the
greatest extent possible, any and all statutory obligations that may arise out
of Executive’s termination of employment.  In the Company’s sole discretion,
such reductions may be applied on a retroactive basis, with severance benefits
previously paid being recharacterized as payments pursuant to the Company’s
statutory obligation.  If Executive is indebted to the Company at his or her
termination date, the Company reserves the right to offset any severance
payments to Executive by the amount of such indebtedness.

 

5

--------------------------------------------------------------------------------


 

4.4                               Code Section 409A.   If the Company (or, if
applicable, the successor entity thereto) determines that the severance payments
and benefits provided under this Agreement or the Severance Plan (any such
payments, the “Plan Payments”) constitute “deferred compensation” under Internal
Revenue Code Section 409A (together, with any state law of similar effect,
“Section 409A”) and if Executive is a “specified employee” of the Company or any
successor entity thereto, as such term is defined in Section 409A(a)(2)(B)(i) (a
“Specified Employee”), then, solely to the extent necessary to avoid the
incurrence of the adverse personal tax consequences under Section 409A, the
timing of the Plan Payments will be delayed as follows:  on the earliest to
occur of (1) the date that is six months and one day after the “separation from
service” (as such term is defined in Section 1.409A-1(h) of the Treasury
Regulations), and (2) the date of Executive’s death (such earliest date, the
“Delayed Initial Payment Date”), the Company (or the successor entity thereto,
as applicable) will (i) pay to Executive a lump sum amount equal to the sum of
the Plan Payments that Executive would otherwise have received through the
Delayed Initial Payment Date if the commencement of the payment of the Plan
Payments had not been delayed pursuant to this Section 4.4 and (ii) commence
paying the balance of the Plan Payments in accordance with the applicable
payment schedules set forth in this Agreement or the Severance Plan, as
applicable.  Prior to the imposition of any delay on the Plan Payments as set
forth above, it is intended that (A) each installment of the Plan Payments be
regarded as a separate “payment” for purposes of Treasury Regulations
Section 1.409A-2(b)(2)(i), (B) all Plan Payments satisfy, to the greatest extent
possible, the exemptions from the application of Section 409A provided under
Treasury Regulations Sections 1.409A-1(b)(4) and 1.409A-1(b)(9)(iii), and
(C) the Plan Payments consisting of COBRA premiums also satisfy, to the greatest
extent possible, the exemption from the application of Section 409A provided
under Treasury Regulations Section 1.409A-1(b)(9)(v).

 

5.                                      RELEASE.  As a condition of receiving
the Severance Benefits, Executive will execute and return to the Company, a
release substantially in the form attached hereto as EXHIBIT A within the time
frame set forth therein (the “Release”) and such release must become effective
in accordance with its terms, but not later than the 60th day following the
termination of employment (with the Company having the authority, in its
discretion, to modify the form of the release to comply with applicable law) and
Executive will continue to comply with his obligations under the Proprietary
Agreement.  Notwithstanding the payment schedules set forth herein, no Severance
Benefits will be paid prior to the effective date of the Release (the “Release
Date”), but rather on the first regular payroll pay day following the Release
Date, the Company will pay Executive the Severance Benefits Executive would
otherwise have received on or prior to such date but for the delay in Severance
Benefits related to the effectiveness of the Release, with the balance of the
Severance Benefits being paid as originally scheduled.  In no event will the
commencement of the payment of the Severance Benefits occur later than March 15
of the year following the year in which the “separation from service” (as such
term is defined in Section 1.409A-1(h) of the Treasury Regulations) occurs.

 

6

--------------------------------------------------------------------------------


 

6.                                      GENERAL PROVISIONS.

 

6.1                               Notices.  Any notices provided hereunder must
be in writing and will be deemed effective upon the earlier of personal delivery
(including, personal delivery by facsimile transmission), delivery by express
delivery service (e.g. Federal Express), or the third day after mailing by first
class mail, to the Company at its primary office location and to Executive at
his address as listed on the Company payroll (which address may be changed by
either party by written notice).

 

6.2                               Severability.  Whenever possible, each
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or any other jurisdiction,
and such invalid, illegal or unenforceable provision will be reformed, construed
and enforced in such jurisdiction so as to render it valid, legal, and
enforceable consistent with the intent of the parties insofar as possible.

 

6.3                               Waiver.  If either party should waive any
breach of any provisions of this Agreement, he or it will not thereby be deemed
to have waived any preceding or succeeding breach of the same or any other
provision of this Agreement.

 

6.4                               Entire Agreement.  This Agreement, including
its exhibits, constitutes the entire agreement between Executive and the Company
regarding the subject matter hereof.  As of the Effective Date, this Agreement
supersedes and replaces any and all other agreements, promises, or
representations, written or otherwise, between Executive and the Company with
regard to this subject matter, including the Existing Agreement.  This Agreement
is entered into without reliance on any agreement, promise, or representation,
other than those expressly contained or incorporated herein, and, except for
those changes expressly reserved to the Company’s or Board’s discretion in this
Agreement, the terms of this Agreement cannot be modified or amended except in a
writing signed by Executive and a duly authorized officer of the Company which
is approved by the Board.

 

6.5                               Counterparts.  This Agreement may be executed
in separate counterparts, any one of which need not contain signatures of more
than one party, but all of which taken together will constitute one and the same
Agreement.  Signatures transmitted via facsimile will be deemed the equivalent
of originals.

 

6.6                               Headings and Construction.  The headings of
the sections hereof are inserted for convenience only and will not be deemed to
constitute a part hereof or to affect the meaning thereof.  For purposes of
construction of this Agreement, any ambiguities will not be construed against
either party as the drafter.

 

6.7                               Successors and Assigns.  This Agreement is
intended to bind and inure to the benefit of and be enforceable by Executive,
the Company, and their respective successors, assigns, heirs, executors and
administrators, except that Executive may not assign any of his duties hereunder
and he may not assign any of his rights hereunder without the written consent of
the Company.

 

7

--------------------------------------------------------------------------------


 

6.8                               Arbitration.  To provide a mechanism for rapid
and economical dispute resolution, Executive and the Company agree that any and
all disputes, claims, or causes of action, in law or equity, arising from or
relating to this Agreement (including the Release) or its enforcement,
performance, breach, or interpretation, or arising from or relating to
Executive’s employment with the Company or the termination of Executive’s
employment with the Company, will be resolved, to the fullest extent permitted
by law, by final, binding, and confidential arbitration held in San Francisco,
California, and conducted by JAMS, Inc. (“JAMS”), under its then-applicable
Rules and Procedures.  By agreeing to this arbitration procedure, both Executive
and the Company waive the right to resolve any such dispute through a trial by
jury or judge or by administrative proceeding.  Executive will have the right to
be represented by legal counsel at any arbitration proceeding at his expense. 
The arbitrator will:  (a) have the authority to compel adequate discovery for
the resolution of the dispute and to award such relief as would otherwise be
available under applicable law in a court proceeding; and (b) issue a written
statement signed by the arbitrator regarding the disposition of each claim and
the relief, if any, awarded as to each claim, the reasons for the award, and the
arbitrator’s essential findings and conclusions on which the award is based. 
The Company will bear all fees for the arbitration, except for any attorneys’
fees or costs associated with Executive’s personal representation.  The
arbitrator, and not a court, will also be authorized to determine whether the
provisions of this paragraph apply to a dispute, controversy or claim sought to
be resolved in accordance with these arbitration procedures.  Notwithstanding
the provisions of this paragraph, the parties are not prohibited from seeking
injunctive relief in a court of appropriate jurisdiction to prevent irreparable
harm on any basis, pending the outcome of arbitration.  Any awards or orders in
such arbitrations may be entered and enforced as judgments in the federal and
the state courts of any competent jurisdiction.

 

6.9                               Governing Law.  All questions concerning the
construction, validity and interpretation of this Agreement will be governed by
the law of the State of California without regard to conflicts of laws
principles.

 

6.10                        Term.               This Agreement will
automatically renew on January 1, 2012 and each subsequent
January 1st thereafter; provided that no such termination shall affect the right
to any unpaid benefit due the Executive under this Agreement.

 

6.11                        Exhibits.

 

Exhibit A — Release Agreement

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this AMENDED AND RESTATED
EMPLOYMENT AGREEMENT effective as of the Effective Date written above.

 

RIGEL PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

By:

/s/ Dolly Vance

 

 

Dolly Vance

 

 

Executive VP, General Counsel, Corporate

 

 

Secretary

 

 

 

 

DR. DONALD G. PAYAN

 

 

 

 

 

 

 

/s/ Donald G. Payan

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RELEASE AGREEMENT

 

I understand and agree completely to the terms set forth in the Rigel
Pharmaceuticals, Inc. Employment Agreement (the “Agreement”).

 

I understand that this Release, together with the Agreement, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company, affiliates of the Company and me with regard to the subject matter
hereof.  I am not relying on any promise or representation by the Company or the
Employers that is not expressly stated therein.  Certain capitalized terms used
in this Release are defined in the Agreement.

 

I hereby confirm my obligations under my Proprietary Agreement with the Company
and/or the Employer.

 

Except as otherwise set forth in this Release, I hereby generally and completely
release the Company, the Employers, and their current and former directors,
officers, employees, stockholders, shareholders, partners, agents, attorneys,
predecessors, successors, parent and subsidiary entities, insurers, affiliates,
and assigns (collectively, the “Released Parties”) from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring prior to my
signing this Agreement (collectively, the “Released Claims”).  The Released
Claims include, but are not limited to:  (1) all claims arising out of or in any
way related to my employment with the Company, the Employers or their
affiliates, or the termination of that employment; (2) all claims related to my
compensation or benefits, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options, or
any other ownership interests in the Company, the Employers, or their
affiliates; (3) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (4) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (5) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990, the
federal Age Discrimination in Employment Act of 1967 (as amended) (“ADEA”), the
federal Employee Retirement Income Security Act of 1974 (as amended), and the
California Fair Employment and Housing Act (as amended).  Notwithstanding the
foregoing, the following are not included in the Released Claims (the “Excluded
Claims”): (1) any rights or claims for indemnification I may have pursuant to
any written indemnification agreement with the Company to which I am a party,
the charter, bylaws, or operating agreements of the Company, or under applicable
law;  or (2) any rights which are not waivable as a matter of law.  In addition,
nothing in this Release prevents me from filing, cooperating with, or
participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, or the California Department of Fair
Employment and Housing, except that I hereby waive my right to any monetary
benefits in connection with any such claim, charge or proceeding.  I hereby
represent and warrant that, other than the Excluded Claims, I am not aware of
any claims I have or might have against any of the Released Parties that are not
included in the Released Claims.

 

--------------------------------------------------------------------------------


 

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA.  I also acknowledge that the consideration
given for the Released Claims is in addition to anything of value to which I was
already entitled.  I further acknowledge that I have been advised by this
writing, as required by the ADEA, that: (a) the Released Claims do not apply to
any rights or claims that arise after the date I sign this Release; (b) I should
consult with an attorney prior to signing this Release (although I may choose
voluntarily not to do so); (c) I have twenty-one (21) days to consider this
Release (although I may choose to voluntarily to sign it sooner); (d) I have
seven (7) days following the date I sign this Release to revoke the Release by
providing written notice to an officer of the Company; and (e) the Release will
not be effective until the date upon which the revocation period has expired
unexercised, which will be the eighth day after I sign this Release (“Effective
Date”).

 

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.”  I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder.

 

I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, and I have not suffered any on-the-job injury for which I
have not already filed a workers’ compensation claim.

 

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than twenty-one (21) days following
the date it is provided to me, and I must not revoke it thereafter.

 

 

EMPLOYEE

 

 

 

 

 

 

Name:

 

 

 

 

 

Date:

 

 

2

--------------------------------------------------------------------------------

 
